DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 and 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joo et al. (US 2011/0249424) in view of Liaw (US 2011/0291152).
	Regarding claim 2, Joo teaches at least one circuit substrate having a wiring pattern on a surface thereof (Figs. 8-9, 102a & 102b; Paragraph [0091]), at least one pedestal mounted on the wiring pattern, the at least one pedestal having a circular form (Paragraph [0015]), and at least one light emitting chip mounted on the at least one pedestal (Fig. 12, 210; Figs. 8-9, 105; Paragraphs [0088, 0119]). Joo is silent as to the reflectivity of the wiring pattern.
In the same field of endeavor, Liaw teaches an LED lighting device with circuitry that is plated with silver in order to obtain better light reflection and heat conduction (Fig. 1, Paragraph [0018]).


Regarding claim 5, Joo further discloses wherein the at least one circuit substrate includes a connector plug-in port (Fig. 10, 117; Paragraph [0103]).
Regarding claim 6, Joo further discloses wherein the at least one pedestal is formed of conductive material (Fig. 8, 102a; Paragraph [0098]).
Regarding claim 7, Joo further discloses wherein a fluorescent material on the at least one light emitting element chip (Figs. 8-9, 108 & 109; Paragraphs [0095-0096]).

Allowable Subject Matter
Claims 3-4 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 12, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 12, and specifically comprising the limitation wherein a light source circuit unit, comprising: a circuit substrate that has a light-reflective wiring pattern on a surface thereof; a pedestal having a circular formed of a water-repellant agent and having a sealing lens thereon, wherein the pedestal has a shape that determines the shape and position of the sealing lens; one or two or more light-emitting device chips mounted on the pedestal for being driven by a current through the wiring pattern; and a reflective sheet having one or more openings corresponding to each of the one or more light-emitting device chips over the circuit substrate.
Regarding claims 13-18, claims 13-18 are allowable for the reasons given in claim 12 because of their dependency status from claim 12.

Regarding independent claim 19, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 19, and specifically comprising the limitation wherein a display comprising: a plurality of circuit substrates that each has a light-reflective wiring pattern on a surface thereof; one or more light-emitting element chips mounted on a pedestal on each of the circuit substrates, the pedestal formed of a water-repellant agent, the one or more light-emitting element chips for being driven by a current through the light-reflective wiring pattern, wherein the pedestal is formed integrally with the wiring pattern, the pedestal having a circular form; and a reflective sheet having an opening corresponding to the one or more light-emitting element chips and being over an entire area above the circuit substrate.
Regarding claims 20-24, claims 20-24 are allowable for the reasons given in claim 19 because of their dependency status from claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879